Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks 
Applicant’s amendments and/or arguments filed 3/8/2022 overcome all prior drawing objections, claim objections, and 112(b) rejections set forth in the prior Office Action mailed 4/15/2021, consequently, the drawing objections, claim objections, and 112(b) rejections have been withdrawn. However, new claim objections and 112(b) rejections have been set forth in this Office Action necessitated by the amendment as discussed below.
	Applicant’s arguments with respect to the prior art rejections in the response filed 10/14/2021 have been fully considered, but are considered moot in view of the reasons for allowance set forth in this Office Action.
	Applicant’s remarks in the response filed 3/8/2022 in terms of Allowability of the application is acknowledged. However, the Examiner noted further minor informalities and clarity issues under 112(b) as discussed below.
Claim Objections
Claim 22 is objected to because of the following informalities:
To improve clarity, the claim should be rewritten to recite: “The wind turbine of claim 31 wherein of the at least two tensioning elements covers a first sector of the outer ring closer to a main shaft than a second sector of the outer ring far from the main shaft than the first sector, and another one of the at least two tensioning elements covering the second sector, wherein said one of the at least two tensioning elements covering the first sector is tensionable at a lower tension than said another one of the at least two tensioning elements covering the second sector.”
Claim 27 is objected to because of the following informalities:  In Line 3, the recitation of, “the at least two anchoring element” should recite, “the at least two anchoring elements” to improve clarity. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 17, the recitation of, “the at least one tensioning element” in Lines 1-2, is unclear if this refers to one or both of the previously recited at least two tensioning elements in Independent Claim 31, Line 21. For the purposes of prior art examination, the recitation is considered to mean, “of the at least two tensioning elements”, and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 24, the recitation of, “the at least one anchoring element” in Line 2 is unclear if this refers to one or both of the previously recited at least two of the at least two anchoring elements”, and Applicant is suggested to amend the limitation accordingly.
	Allowable Subject Matter
Claims 3-4, 7-9, 12, 19, 21-23, 25-28, and 30-31 are allowed.
Regarding Independent Claim 9, the claim is previously indicated allowable Claim 9 (see Office Action mailed 4/15/2021) rewritten in independent form including associated intervening claims. 
Regarding Independent Claim 28, the claim is previously indicated allowable Claim 28 (see Office Action mailed 4/15/2021) rewritten in independent form including associated intervening claims. 
Regarding Independent Claim 30, the claim was previously allowed (see Office Action mailed 4/15/2021).
Regarding Independent Claim 31, in an interview held with Applicant on 3/7/2022, it was agreed upon that the limitations: 
“- at least one anchoring element receiving the two ends of said at least one tensioning element; and
wherein the tensioning system further comprises at least two tensioning elements of the at least one tensioning element with at least a respective one of the at least one anchoring element per each of the at least two tensioning elements, all of the respective anchoring elements disposed in different regions of a perimeter of the outer ring in a circumferential direction of the at least one pitch bearing”, further distinguishes over the 
Claims 3-4, 7-8, 12, 19, 21-23, 25-27 are allowed by virtue of their dependency.
Claims 17 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 24 are allowable by virtue of their dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745